Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 21 December 2020 with acknowledgement of a PCT filed 18 December 2020 which claims priority to provisional application filed on 20 December 2019.
2.	Claims 1-16 are currently pending.  Claims 1, 12, and 16, are independent claims. 
3.	The IDS submitted on 24 March 2021 has been considered. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 1 and 5-6 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without more details as to what is being accomplished, note the claims not rejected under 112 first paragraph are performing some result such as encrypting data, determining controlling domain, disabling modules, authentication, which is/are critical or essential to the practice of the invention but not included in the rejected claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Appropriate correction required.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	To expedite a complete examination of the instant application the claims rejected under 35 U.S.C. 112  above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the above rejections.
Claim Rejections – 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Soffer U.S. Patent Application Publication No. 2020/0285778 (hereinafter Soffer) in view of Quinn et al. U.S. Patent Application Publication No. 2017/0237747 (hereinafter Quinn).
	As to independent claim 1, “A secure computer comprising: a general-purpose domain configured to provide general-purpose computing, the general-purpose domain comprising: a host processor, a non-volatile storage system, and at least one networking device; a secure 
the following is not explicitly taught in Soffer:  
	“and a security module configured to facilitate data transmission between the general-purpose domain and the secure domain” however Quinn teaches a security agent that enforces policy on a user device that determines when access is allowed and if access allows provides keying material and perform the decryption to facilitate data transmission in paragraph 49.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a portable computer providing high level of security comprises of two completely logically and electrically isolated computer modules within one tamper resistant enclosure while minimizing security risk resulted from sharing same peripheral device  taught in Soffer to include a means to have a security module configured to facilitate data transmission.  One of ordinary skill in the art would have been motivated to perform such a modification to reduce security breaches of digital assets see Quinn paragraph 2. 
	As to dependent claim 2, “The secure computer of claim 1, the security module comprising: key storage for storing at least one network encryption key; network identification (ID) storage for storing a network identifier; and a network encryption module configured to encrypt data communicated from the secure domain to the general-purpose domain and decrypt data communicated from the general-purpose domain to the secure domain using the at least one network encryption key” is taught in Quinn paragraphs 36, 46-47 and 49.
	As to dependent claim 3, “The secure computer of claim 2, wherein the key storage further stores at least one data encryption key and the security module further comprises: a storage encryption module configured to encrypt data communicated from the secure domain to 
	As to dependent claim 4, “The secure computer of claim 1, wherein the security module comprises a video switch to determine which if the general-purpose domain or the secure domain has control over a display” is disclosed in Soffer Abstract and paragraphs 13-14.
	As to dependent claim 5, “The secure computer of claim 1, to wherein the security module further comprises a secure peripheral device interface configured to facilitate communication with the secure domain” is taught in Soffer Abstract.
	As to dependent claim 6, “The secure computer of claim 5, wherein the security module further comprises a host peripheral device interface configured to facilitate communication with the general-purpose domain” is shown in Soffer Abstract.
	As to dependent claim 7, “The secure computer of claim 6, wherein the security module further comprises a peripheral device filter configured route data from system devices to the secure peripheral device interface and block the data from the host peripheral device interface when the secure domain is active” is disclosed in Soffer paragraphs 13-14, note the switch prevents leakage of data.
	As to dependent claim 8, “The secure computer of claim 2, wherein the network encryption module is disabled when the secure domain is inactive” is taught in Quinn paragraphs 18 and 22.

	As to dependent claim 10, “The secure computer of claim 1, wherein the security module further comprises an authentication module configure to authenticate a user of the secure computer before enabling the secure domain” is disclosed in Quinn paragraph 39.
	As to independent claim 12, “A security module to facilitate secure communication in a network” is taught in Soffer Abstract and paragraph 13;the following is not explicitly taught in Soffer:
	“the security module comprising: key storage for storing at least one network encryption key; network identification (ID) storage for storing a network identifier; and a network encryption module configured to encrypt data to be communicated between a plurality of devices in the network using the at least one network encryption key” however Quinn teaches a security agent that facilitates the encryption/decryption of protected resources as well as stores encryption key and identifying information in paragraphs 36, 46-47 and 49.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a portable computer providing high level of security comprises of two completely logically and electrically isolated computer modules within one tamper resistant enclosure while minimizing security risk resulted from sharing same peripheral device  taught in Soffer to include a means to have a security module configured to facilitate encryption and encryption key storage.  One of ordinary skill in the art would have been motivated to perform such a modification to reduce security breaches of digital assets see Quinn paragraph 2. 

	As to dependent claim 14, “The security module of claim 12, further comprising a storage encryption key configured to encrypt and decrypt data for local storage in a local storage device, the storage encryption key unique to the security module” is shown in Quinn paragraphs 36, 46-47, and 49.
	As to dependent claim 15, “The security module of claim 14, wherein the network encryption key and the storage encryption key are inaccessible to external devices” is disclosed in Quinn paragraphs 18 and 22.
	As to independent claim 16, “A programming unit for programming a plurality of security modules, the programming unit comprising: a plurality of security module interfaces configured to physically couple the programming unit with corresponding ones of the security modules” is taught in Soffer Abstract and paragraph 13;
the following is not explicitly taught in Soffer:
	“and computer readable instructions which, when executed by the programming unit, cause the programming unit to: program each of the security modules with a common network security key; and program each of the security modules with a common network identifier” however Quinn teaches a security agent that facilitates the encryption/decryption of protected resources as well as stores encryption key and identifying information in paragraphs 36, 46-47 and 49.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a portable computer providing high level of security comprises . 
11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Soffer U.S. Patent Application Publication No. 2020/0285778 (hereinafter Soffer) in view of Quinn et al. U.S. Patent Application Publication No. 2017/0237747 (hereinafter Quinn) in further view of Shah et al. U.S. Patent Application Publication No. 2018/0198786 (hereinafter Shah).
	As to dependent claim 11, the following is not explicitly taught in Soffer and Quinn: “The secure computer of claim 10, wherein the authentication module is configured to provide a different level of authentication based on a preprogrammed authentication type” however Shah teaches policy server devices controls what permissions to grant user devices while connecting to private networks note policies may provide various user authentication and authorization levels in paragraph 46.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a portable computer providing high level of security comprises of two completely logically and electrically isolated computer modules within one tamper resistant enclosure while minimizing security risk resulted from sharing same peripheral device  taught in Soffer and Quinn to include a means to provide different level of authentication.  One of ordinary skill in the art would have been motivated to perform such a modification because present authorization and authentication are not tied together therefore technical improvements are needed see Shah paragraphs 11 and 23.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
___________________________
___________________________
/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        24 February 2022